 
MONTHLY RETAINER AGREEMENT
 
Monthly Retainer Agreement dated as of January 1, 2020 between Scientific
Bioprocessing, Inc., a Delaware Corporation (the “Company”), and Joseph G.
Cremonese (“JC”) and Laboratory Innovation Company, Ltd., a Pennsylvania
sub-chapter S corporation, of which JC is President, director and sole
stockholder (“LIC”).
 
Whereas, JC through LIC (collectively the “Consultants”), the Company and
Scientific Industries, Inc., a Delaware Corporation (“Scientific”), desire that
the Consultants provide consulting services to the Company, a wholly-owned
subsidiary of Scientific.
 
IT IS HEREBY AGREED as follows:
 
1.           Consultants will provide pursuant to this Agreement consulting
services at the request of the Company with respect to the development and
marketing of products of the Company for the 12-month period ending December 31,
2020.
 
2.           (a) The aggregate payment for the foregoing service should be made
to (i) Laboratory Innovation Company, P.O. Box 1907, Greensburg, PA 15601-6907,
at the rate of $4,800.00 per month and (ii) Joseph G. Cremonese, P. O. Box 1907,
Greensburg PA 15601-6907, at the rate of $4,200.00 per month, in each case
payable within 10 days of the calendar month in which the services are rendered.
 
(b)           In the event of a termination of this Agreement on a date other
than December 31, 2020, the determination of the deficiency shall be based on a
pro rata portion determined by the number of months and fraction of a month, if
any, from January 1, 2020 to the termination date.
 
(c)           As soon as reasonably practicable following the date of this
Agreement, Scientific shall grant to JC non-qualified options (the “Stock
Options”) to purchase up to 20,000 shares of common stock of Scientific, par
value $.05 per share (the “Common Stock”), exercisable at an exercise price
equal to the fair market value of the shares of Common Stock on the date of
grant, pursuant to Scientific’s 2012 Stock Option Plan, as amended. Any unvested
Stock Options shall accelerate upon the occurrence of a change in control of
Scientific.
 
3.           Expenses will be submitted on an expense report with original
receipts. Routine expenses will include: internet, telephone, public
transportation, taxi fares, hotels, parking, tolls and auto mileage at the then
standard mileage rate for business miles driven set forth by the Internal
Revenue Service in IR-2008-131. Meals will only be submitted as an expense item
during trade shows or required Company meetings. All expenses are subject to
approval by an authorized officer of the Company with air travel charges and
other expenditures to be pre-approved.
 
4.           A Summary Plan of Consulting Services and Duties will be provided
at the beginning of each quarter of the year and will be defined and agreed upon
with the President of the Company.
 
5.           The previously executed Confidentiality Information Agreement and
Non-Competition Agreement by Scientific and the Consultant, in the form of
Exhibits A and B hereto shall remain in effect shall survive the expiration or
termination of the Agreement for whatever reason and any and all references to
Scientific therein shall apply equally to the Company.
 
6.           This Monthly Retainer Agreement shall terminate, except as to
Section 5, on December 31, 2020 unless terminated earlier by either the Company
or the Consultants on at least 60 days prior written notice.
 
 
/s/ Joseph G. Cremonese
 
 
Joseph G. Cremonese
Laboratory Innovation Company, Ltd.
 
/s/ Joseph G. Cremonese
By:                                            
      Joseph G. Cremonese

 
Agreed:
 
Scientific Bioprocessing,
Inc.                                                                                                 
Scientific Industries, Inc.
 
/s/ John
Moore                                                                                     /s/
Helena Santos
By:                                                      
By:                                                      
John Moore, President 
Helena Santos, President and Chief Executive Officer
 
 
244797
